Appeal by the defendant from a judgment of the Supreme Court, Kings County (Heller, J.), rendered June 6, 1989, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although the trial court erred in refusing to allow the defendant to answer several questions pertaining to his state of mind which were asked so that he might attempt to explain his flight from the vicinity of the crime scene (see, People v Gonzalez, 92 AD2d 873, 874, rearg granted, decision amended 96 AD2d 847, affd 61 NY2d 633), the defendant was not prejudiced thereby since his flight was explained during the course of his testimony and during his counsel’s summation (see, People v Dean, 162 AD2d 699, 700; cf., People v Gonzalez, supra). Thus, reversal of the judgment of conviction on this basis is unwarranted.
We have considered the defendant’s remaining contentions and find either that they are unpreserved for appellate review (see, CPL 470.05 [2]; People v Flecha, 161 AD2d 116), or do not warrant reversal (see, People v Alvarez, 135 AD2d 543). Brown, J. P., Kunzeman, Harwood and Rosenblatt, JJ., concur.